Citation Nr: 1824671	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for injection site lumps. 

2.  Entitlement to a rating in excess of 30 percent prior to August 8, 2017, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with alcohol dependence in full remission and persistent depressive disorder (dysthymia).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from December 2000 to December 2006.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

An October 2017 rating decision increased the psychiatric rating from 30 to 50 percent, effective August 8, 2017.  However, because higher disability ratings exist for this impairment, the appeal remains properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  During this hearing, the Veteran stated that he wished to withdraw his service connection claim and his increased rating claim for the period beginning on August 8, 2017.  The Veteran stated that he only wished to have the psychiatric rating be increased to 50 percent for the period from May 22, 2011, to August 7, 2017, such that the staged ratings would be eliminated.  In light of the grant herein and the Veteran's testimony, this decision constitutes a full grant of the benefits sought.


FINDINGS OF FACT

1.  During the December 2017 Board hearing, the Veteran requested to withdraw his claim of entitlement to service connection for injection site lumps.

2.  During the December 2017 Board hearing, the Veteran requested to withdraw his claim of entitlement to an increased psychiatric rating in excess of 50 percent for the period beginning August 8, 2017.

3.  From May 22, 2011, to August 7, 2017, the psychiatric manifestations (including occupational and social impairment; impaired thought; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships) most closely approximate those contemplated by a 50 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for injection site lumps have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to an increased psychiatric rating in excess of 50 percent for the period beginning August 8, 2017, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for an increased rating of 50 percent have been met since May 22, 2011.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C. § 7105.  An appeal may be withdrawn by a Veteran or an authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  During the December 2017 Board hearing, the Veteran clearly expressed his desire to withdraw the following claims: (1) entitlement to service connection for injection site lumps; and (2) entitlement to an increased psychiatric rating in excess of 50 percent for the period beginning August 8, 2017.  As such, the Board does not have jurisdiction to review those appeals and they are dismissed.  

The Veteran generally contends that the manifestations of his psychiatric disability during the period from May 22, 2011, to August 7, 2011, most closely approximate those contemplated by a 50 percent, rather than 30 percent, rating.  See November 2017 correspondence; December 2017 correspondence; December 2017 hearing transcript.  Based on the evidence below, the Board agrees that a 50 percent rating is warranted since Mary 22, 2011.

A 30 percent rating is warranted for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial; circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The December 2010 psychiatric examiner indicated the Veteran experienced the following, psychiatric symptoms: weekly panic attacks during which he feels anxious and has palpitations; suspiciousness without delusions or hallucinations; obsessive-compulsive rituals such as checking doors and locks; difficulty sleeping if the door  is open; paucity of thought; and passive thoughts of death without homicidal ideation.  The examiner opined that the Veteran's psychiatric disorder was moderately severe and recurrent.

The August 2011 psychiatric examiner indicated the Veteran persistently experienced his in-service, traumatic event in the following ways: recurrent recollection of the event; feeling as if the traumatic events were recurring; recurrent distressing dream of the event; intense distress at exposure to a similar event; and physiological reactivity that symbolizes an aspect of the traumatic event.  The examiner further indicated that the Veteran demonstrated persistent avoidance of the stimuli associated with the trauma, as follows: efforts to avoid thoughts, feelings, or conversation associated with the trauma; markedly diminished participation in activities; effort to avoid activities that arouse the event; feeling of detachment or estrangement from others; and restricted range of affect and sense of foreshortened future.  The examiner also indicated persistent symptoms of increased arousal, as follows: difficulty falling or staying asleep; difficulty concentrating; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Additional symptoms noted throughout the report include: depressed mood; anxiety; suspiciousness; chronic sleep impairment; and irritability.  The examiner opined that the Veteran's symptoms were chronic and caused distress or impairment in social, occupational, or other areas of functioning. 

Based on the evidence above, and VA treatment records showing consistently severe psychiatric symptoms, the Board finds that the Veteran's current psychiatric rating of 30 percent for the period from May 22, 2011, to August 7, 2011, is inappropriate.  The manifestations during that period more closely approximate the criteria for a 50 percent rating, including: occupational and social impairment; impaired thought; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  As such, an increased rating to 50 percent is warranted.  As previously discussed in the introduction section of this decision, this increase constitutes a full grant of the benefits sought; as such, further discussion of ratings higher than 50 percent is moot. 


ORDER

Entitlement to service connection for injection site lumps is dismissed. 

Entitlement to an increased psychiatric rating in excess of 50 percent for the period beginning August 8, 2017, is dismissed.

Entitlement to a 50 percent rating for PTSD with alcohol dependence in full remission and dysthymia is granted effective May 22, 2011.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


